Russell, Chief Justice.
Since it appears from the record in this case that the constitutionality of a statute was drawn in question, and that the Supreme Court and not the Court of Appeals has jurisdiction, and since the Court of Appeals erred in retaining- jurisdiction of the case, no adjudication will be made as to other questions raised in the petition for certiorari; but the case will be decided upon the original bill of exceptions and record after the Court of Appeals shall have transferred the case to this court as provided by the constitution. Civil Code (1910), § 6502; Mobley v. Rucker, 176 Ga. 178 (167 S. E. 104).

Judgment reversed.


All the Justices concur.